Title: To John Adams from Daniel McNeill, 10 June 1799
From: McNeill, Daniel
To: Adams, John




Sir—
United States Ship Portsmouth, June 10th 1799—

There is wanted to compleat the warrants of the Ship Portsmouth’s Officers, vizt: for Charles Hall as Sailing master, John Skriggins Carpenter, Thomas King Boatswaine, Robert Dickey Sail maker, Mr. Edmund Andrews, John Prentiss and David McGregore Midshipmen. Mr. Edmund Andrews requests permission of leave of absence to go to Europe to settle his Business for which favour he will be greatly obliged
With great respect— / I am your Excellency’s / Mot. Obt. Hl: St:

Danl McNeill